lN THE SUPRE|V|E COURT OF PENNSYLVAN|A
EASTERN DlSTRlCT

DEBB|E HUGHEY,

Petitioner

v\/ORKERS' COMPENSAT|ON APPEAL
BOARD (ANDORRA v\/OODS
HEALTHCARE CENTER, AKA - LYR|C
HEALTH CARE, AKA - ENCORE
HEALTHCARE, AKA - REST HEAVEN,
ES|S NORTHEAST v\/C CLAll\/ls,
GALLAGHER BASSETT SERV|CES,
lNC., ACE AMER|CAN lNSURANCE
COMPANY AND PENNSYLVAN|A
UN|NSURED EMPLOYERS GUARANTY
FUND»

Responc|ents
DEBB|E HUGHEY,

Petitioner

v\/ORKERS' COMPENSAT|ON APPEAL
BOARD (ANDORRA v\/OODS
HEALTHCARE CENTER, AKA - LYR|C
HEALTH CARE, AKA - ENCORE
HEALTHCARE, AKA - REST HEAVEN,
ES|S NORTHEAST v\/C CLAll\/ls,
GALLAGHER BASSETT SERV|CES,
lNC., ACE AMER|CAN lNSURANCE
COMPANY AND PENNSYLVAN|A
UN|NSURED EMPLOYERS GUARANTY
FUND»

NO. 259 EAL 2016

Petition for A||owance of Appea| from
the Orc|er of the Commonwea|th Court

NO. 260 EAL 2016

Petition for A||owance of Appea| from
the Orc|er of the Commonwea|th Court

Responc|ents
DEBB|E HUGHEY, : No. 261 EAL 2016

Petitioner
Petition for A||owance of Appea| from
the Orc|er of the Commonwea|th Court

v\/ORKERS' COMPENSAT|ON APPEAL
BOARD (ANDORRA v\/OODS
HEALTHCARE CENTER, AKA - LYR|C
HEALTH CARE, AKA - ENCORE
HEALTHCARE, AKA - REST HEAVEN,
ES|S NORTHEAST v\/C CLAll\/ls,
GALLAGHER BASSETT SERV|CES,
lNC., ACE AMER|CAN lNSURANCE
COMPANY AND PENNSYLVAN|A
UN|NSURED EMPLOYERS GUARANTY
FUND»

Responc|ents

 

PER CUR|A|V|
AND NOW, this 24th day of October, 2016, the Petition for A||owance of Appea|,
App|ication for Re|ief, App|ication to Expedite, and App|ication for Leave to Fi|e Post-

Submission Communication are DEN|ED.

[259 EAL 2016, 260 EAL 2016 and 261 EAL 2016] - 2